

116 HRES 1117 IH: Expressing support for the designation of September 2020 as Peripheral Artery Disease Awareness Month.
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1117IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Mr. Payne (for himself, Mr. Bilirakis, Mr. Thompson of Mississippi, Mr. San Nicolas, and Mr. Danny K. Davis of Illinois) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of September 2020 as Peripheral Artery Disease Awareness Month.Whereas peripheral artery disease affects nearly 20,000,000 Americans, including an estimated 200,000 Americans who are from disproportionately minority communities;Whereas peripheral artery disease is a chronic condition that causes narrowing or blockage of blood vessels that carry blood from the heart to the legs;Whereas the primary cause of peripheral artery disease is the buildup of plaque in the arteries;Whereas African Americans are twice as likely than White Americans to be diagnosed with peripheral artery disease and up to three times as likely than White Americans to have an amputation;Whereas if not properly diagnosed, peripheral artery disease can lead to nontraumatic lower limb amputations;Whereas unnecessary amputations drastically reduce the quality of life for peripheral artery disease patients; andWhereas educating people on the risks of peripheral artery disease and encouraging early screenings are crucial to preventing unnecessary amputations: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of Peripheral Artery Disease Awareness Month; and(2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.